Kaleopa Tavai and thirty-nine others petitioned the High Court for the removal of the Pone title from Pone Auelua. The petitioners alleged that they were blood members oi the Pone family; that members of the family had quarrelled and that Pone had failed to bring peace to the family; that Pone had himself taken sides against family members contrary to customary procedures; that Pone had failed to attend fa'alavelaves at the family’s home village of Fagali’i and other places, and to perform other duties of a matai; and that Pone had refused to become reconciled with members of the family. Pone Auelua denied these allegations, appending a petition from about a hundred persons claiming to be hlood members of the Pone family who opposed his removal, and also brought a separate action seeking the eviction of some of the original petitioners from Pone family land. The two actions were consolidated at trial.
There was conflicting testimony on almost all important points, including whether various people on both sides were really blood members of the Pone family. Certain facts, however, are clear: Pone Misimoa is a good man who has served the family loyally and well during most of the twenty-six years he has held the title. He retains the active support of some family members and the affection oi almost all. For some years, however, Pone Hisimoa and some other family members hove been at odds with the the children of Malaea Pu'a.
Although Pone Auelua has expressed doubts about whether the Pu'as are hlood members of the Pone family, there was convincing evidence at trial that they are blood members. It is in any case undisputed that they have lived on family land as family members for some years now. They contributed not only their labor but also their money to the building of the family guest house, and for many years rendered service to Pone as senior matai of the family. In recent years, however, they have rendered service not to Pone but to another person. There was evidence that some of the Pu’as had insulted and even threatened Pone and that some members of the family were frightened of them. Nevertheless, even assuming that the Pu'as were entirely to blame at first, it seems to the-Court that Pone should have attempted more vigorously to restore peace within his family and *11to become? reconciled with all members of his family.
Accordingly, it is the judgment of the Court that Pone shall not be removed, but shall meet with the petitioners and moke every effort to become reconciled with them. It is further judgment of the Court that the Pu'as shall not be evicted from Pone family land, but shall render service to Pone and chow him all the respect due him ac senior matai of the family in accordance with Samoan custom, and shall refrain from any actions that ore disruptive of peace and harmony within the family and the village. It is hereby so ordered.